DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-33 and 35-39 have been allowed over the prior art.
The rejection has been withdrawn because the relied upon reference, Ararao et al., US 2010/0141249, has common inventors and a common assignee so it is only available under double patenting.  Further, that application publication has been patented (US 8,486,755), and the claims of that patent do not have double patenting issues with the current application.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests an IC package comprising a pre-mold material covering at least a portion of the first surface of the leadframe and the at least one component and securing the at least one component in position; a die supported by the second surface of the leadframe; at least one electrical connection between the die and the leadframe; and encapsulant encapsulating the die, the leadframe, the at least one component, and the premold material to provide an IC package.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/8/21